                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION


JERRY DON MCMASTER, Individually
and on Behalf of the Estate of Deborah
Wynne McMaster and His Minor Children,
A.C.M. and E.C.M.                                                                       PLAINTIFF


V.                                    CASE NO. 4:12-cv-4020


UNITED STATES OF AMERICA                                                              DEFENDANT

                                              ORDER

         Before the Court is a Stipulation of Dismissal signed by all parties. ECF No. 12. The parties

stipulate that this matter should be dismissed with prejudice with each party to bear their own

costs. Upon consideration of the instant Stipulation of Dismissal, the Court finds that this matter

should be and hereby is DISMISSED WITH PREJUDICE with each party to bear their own

costs.

         IT IS SO ORDERED, this 30th day of January, 2019.


                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               United States District Judge
